Case 7:21-cv-05689-UA Document 1-1 Filed 06/30/21 Page 1 of 14




               EXHIBIT A
FILED: ROCKLAND COUNTY CLERK 06/11/2021 02:19 PM                                                INDEX NO. 033234/2021
NYSCEF DOC. NO. 1 Case 7:21-cv-05689-UA Document 1-1 Filed 06/30/21 Page 2 of 14NYSCEF: 06/11/2021
                                                                     RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF ROCKLAND
          GERALD HURM,                                              Index No.

                                            Plaintiff(s),


                              -against-
                                                                   ummuns
          GRUMA CORPORATION dlb/a MISSION FOODS and
          GUERRERO MEXICAN FOOD PRODUCTS,


                                                                    Date Index No. Purchased:
                                          Defendant(s).

                   To the above named Defendant(s)
                   GRUMA CORPORATION d/b/a MISSION FOODS and GUERRERO MEXICAN FOOD PRODUCTS, etc.




                 You are hereby summoned to answer the complaint in this action and to serve
          a copy of your answer, or, if the complaint is not served with this summons, to serve
          a notice of appearance, on the Plaintiffs attorney within 20 days after the service of
          this summons, exclusive of the day of service (or within 30 days after the service is
          complete if this summons is not personally delivered to you within the State of New
          York); and in case of your failure to appear or answer, judgment will be taken against
          you by default for the relief demanded in the complaint.

                The basis of venue is         Defendant's state of business
          which is

          Dated:    June 11, 2021




                                                   o
                                                   KANTROWITZ, GOLDHAMER, et al.




                                                    Sam B. Smith
                                                 Attorneys for Plaintiff
                                                   747 Chestnut Ridge Road, Suite 200
                                                   Chestnut Ridge, New York 10997
                                                   (845) 356-2570
                                                   ssmith@kgglaw.com




                                                           1 of 11
FILED: ROCKLAND COUNTY CLERK 06/11/2021 02:19 PM                                                INDEX NO. 033234/2021
NYSCEF DOC. NO. 1 Case 7:21-cv-05689-UA Document 1-1 Filed 06/30/21 Page 3 of 14NYSCEF: 06/11/2021
                                                                     RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF ROCKLAND
          --------------------------------------------------------x
          GERALD HURM,                                                   Index No.:

                                             Plaintiff,                  VERIFIED COMPLAINT

                  -against-
                                                                         JURY TRIAL DEMANDED
          GRUMA CORPORATION d/b/a MISSION
          FOODS and GUERRERO MEXICAN
          FOOD PRODUCTS,

                                             Defendant.
          --------------------------------------------------------x

                                                          INTRODUCTION

                   1.      This is an action brought on behalf of Plaintiff, Gerald Hurm ("Plaintiff'), who

          formerly operated, as a distributor, and worked for Defendant Gruma Corporation ("Gruma"),

          d/b/a Mission Foods and Guerrero Mexican Food Products, etc. ("Defendant") and challenges its

          unlawful misclassification of him as an independent contractor instead of an employee. Plaintiff

          alleges violations of the New York Labor Law $ 193 et. seq. and seeks remedies for statutory and

          common law violations that denied him the rights, obligations, privileges and benefits owed to him

          as an employee resulting from his misclassification.

                  2.       Defendant is one of the leading corn flour and tortilla producers in the world.

                  3.       As a ploy to avoid compensating its workers a regular rate of pay, overtime pay,

          health benefits, and other benefits companies are legally obligated to provide to employees, Gruma

          has carved out a business model where it designates its employees as independent contractors by

          calling them "Distributors" and requiring them to sign "Store Door Distributor Agreements"

          ("Distribution Agreement").




                                                             2 of 11
FILED: ROCKLAND COUNTY CLERK 06/11/2021 02:19 PM                                               INDEX NO. 033234/2021
NYSCEF DOC. NO. 1 Case 7:21-cv-05689-UA Document 1-1 Filed 06/30/21 Page 4 of 14NYSCEF: 06/11/2021
                                                                     RECEIVED




                  4.      Gruma forces these Distributors to purchase Gruma's products and resell them to

          large multi-location retailers (Chain Stores"), at prices negotiated between Gruma and the Chain

          Stores to the exclusion of Distributors, who have no input or ability to negotiate these prices.

                  5.      As a result of this scheme, Gruma retains the profits realized by requiring

          Distributors to purchase its products and resell to customers, while refraining from paying the

          Distributors any wages or benefits and making improper reductions from Distributor's wages.

                                                      PARTIES

                  6.      Plaintiff, Gerald Hurm, is a resident of Marion County, Indiana and formerly

          worked for Gruma as a distributor from on or about September 2014 to April 2018. During this

          time, Plaintiff delivered and picked up products and performed merchandising duties of these

          products on behalf of Defendant in New York and New Jersey. During the relevant time, Plaintiff

          regularly worked over 60 hours per week and did not receive overtime pay at any time or any other

          employment benefits.

                  7.      Defendant Gruma Corporation is a Nevada corporation with its principal place of

          business in Irving, TX. Gruma conducts business as "Mission Foods" within the state of New

          York. Grumas conducts business through distribution facilities in New York, among other states,

          and hires individuals to distribute its products by delivering them to grocery stores and stocking

          the products in the stores.

                  8.     Pursuant to New York Labor Law § 2 l 59(2)(b ), the New York State Attorney

          General's Office is being notified of the commencement of this action.




                                                       3 of 11
FILED: ROCKLAND COUNTY CLERK 06/11/2021 02:19 PM                                                INDEX NO. 033234/2021
NYSCEF DOC. NO. 1 Case 7:21-cv-05689-UA Document 1-1 Filed 06/30/21 Page 5 of 14NYSCEF: 06/11/2021
                                                                     RECEIVED




                                              STATEMENT OF FACTS

          Background Facts

                 9.        The business of Gruma consists of manufacturing, delivering, and selling baked

          goods and other related products under brand names such as Mission, Guerrero, and Calidad.

                  l 0.     Gruma, by and through its subsidiaries, ships these goods and products to its

          warehouses. Drivers go to warehouses, load their vehicles and deliver the products to Defendants'

          customers.

                  11.      Drivers must deliver products to Chain Stores at times and places they are directed,

          without input.

                  12.      Defendant and its affiliates use contracted workers (Distributors"), such as

          Plaintiff, within New York to deliver goods, stock the shelves, and rotate merchandise for

          Defendant's customers. These written contracts are referred to as Store Door Distributions

          Agreements.

                  13.      Gruma classifies these workers as independent contractors as part of a willful

          scheme to save money, as independent contractors are not entitled to certain employment benefits

          and must pay for certain equipment that employees would not have to pay for.

                  14.      Because of this wrongful misclassification, Distributors are deprived of these

          benefits and incur significant costs and risk.

          Distribution Agreements

                  15.      On August 6, 2014, Plaintiff entered into a Distribution Agreement with Gruma.

          (Ex. A).

                  16.      This Distribution Agreement was drafted by Gruma and is nearly identical to the

          agreements signed by all other Distributors for Gruma and is non-negotiable.




                                                           4 of 11
FILED: ROCKLAND COUNTY CLERK 06/11/2021 02:19 PM                                                      INDEX NO. 033234/2021
NYSCEF DOC. NO. 1 Case 7:21-cv-05689-UA Document 1-1 Filed 06/30/21 Page 6 of 14NYSCEF: 06/11/2021
                                                                     RECEIVED




                 17.     In the Distribution Agreements, Gruma included terms that control the work

          performed by Plaintiff.

                 18.     Specifically, the Distribution Agreement included the following terms:

                         a. "Title and risk of loss to the Products shall pass to Distributor upon delivery of

                              the Products to Distributor" (Ex. A,      ,i 4a);
                         b. The prices of Products are set forth by Gruma (Ex. A,           ,i 4b);
                         c. Gruma has the exclusive authority to change the prices of these Products (Ex.

                              A, { 4b);

                         d. Gruma sets forth the suggested prices at which Plaintiff is to sell the Products

                              to customers (Ex. A, { 4b );

                         e.   Gruma assigned Plaintiff a certain geographical area for where he is restricted

                              to deliver product (Ex. A,   ,i 2a-c );
                         f.   Plaintiff must meet certain dress and grooming standards while performing

                              work for Gruma (Ex. A, { 7 );

                         g. Plaintiff is explicitly restricted from delivering any products to customers which

                              are competitive with Gruma's products (Ex. A, { 7c);

                         h. It is completely up to Gruma's discretion whether certain products are

                              "competitive" with Gruma's products (Ex. A,         ,i 7c);
                         1.   Plaintiff must allow Gruma to inspect any vehicles he uses to deliver Gruma

                              products (Ex. A, { 7d);

                         j.   Plaintiff must maintain vehicle insurance and provide Gruma with a certificate

                              of said insurance (Ex. A,   ,i 7e).




                                                          5 of 11
FILED: ROCKLAND COUNTY CLERK 06/11/2021 02:19 PM                                                 INDEX NO. 033234/2021
NYSCEF DOC. NO. 1 Case 7:21-cv-05689-UA Document 1-1 Filed 06/30/21 Page 7 of 14NYSCEF: 06/11/2021
                                                                     RECEIVED




                         k. Plaintiff is required to utilize handheld accounting systems, if provided to them

                              by Gruma (Ex. A, f 7g);

                         1.   Gruma has sole control to terminate the Distribution Agreement as long as one

                              element, out of a list of many, is met (Ex. A,   ,r 1 0a); and
                         m. Other terms via which Gruma controls Plaintiff.

                  19.    These terms are ones normally reserved for employees rather than independent

          business owners.

          Chain Stores

                  20.    The vast majority of products delivered by Plaintiff were to Chain Stores which

          include supermarkets, convenience stores, and other food stores.

                  21.    Chain Stores allocate certain space within their stores for Gruma products, thereby

          restricting distributors from expanding their business in any meaningful way without those

          locations.

                  22.    Plaintiff did not, and was not able to, negotiate this space, as it is solely within the

          control of Gruma and the Chain Store as to where these products can be stocked within the store.

                  23.    Plaintiff was entirely unable to change the price of products being sold to Chain

          Stores, as those prices were negotiated between Gruma and the Chain Store.

                 24.     Plaintiff was unable to negotiate prices with Chain Stores, as Chain Stores refuse

          to do business with independent distributors and the prices are wholly within the purview of

          Gruma's control.

                 25.     Gruma and Chain Stores utilize handheld accounting systems, which are

          preprogrammed with the prices for products as fixed between Gruma and the Chain Stores.




                                                        6 of 11
FILED: ROCKLAND COUNTY CLERK 06/11/2021 02:19 PM                                                 INDEX NO. 033234/2021
NYSCEF DOC. NO. 1 Case 7:21-cv-05689-UA Document 1-1 Filed 06/30/21 Page 8 of 14NYSCEF: 06/11/2021
                                                                     RECEIVED




                  26.     Plaintiff was required to utilize the handheld accounting systems for all transactions

          with Chain Stores.

                  27.     Plaintiff was required to purchase products directly from Gruma in order to deliver

          said products to Chain Stores.

                  28.     As Plaintiff did not have the ability to negotiate prices with Chain Stores, Gruma

          held complete control over that aspect of Plaintiff's ability to deliver products.

          Plaintiffs Employment with Grum a

                  29.     In September 2014, Plaintiff purchased his route for $153,000 from another

          Distributor.

                  30.     By purchasing the route, Plaintiff was permitted to deliver Gruma products within

          a limited certain geographical area.

                  31.    Between the time of purchasing the route and the time of selling the route in April

          2018, Plaintiff serviced approximately 30 stores or locations.

                  32.    Of those 30 stores and locations services, approximately 28 were Chain Stores.

                  33.    In 2017, a Wegman's (a Chain Store) location opened up within Plaintiff's

          designated territory.

                 34.     Plaintiff attempted to deliver products to that location, but Defendant prevented

          him from doing so, as his district manager told him that Mission would be delivering products

          directly to that location, completely cutting him out of any sales there.

                 35.     Plaintiff performed work for Gruma on average 60+ hours per week, working 6 or

          7 days per week.

                 36.     Plaintiff was performing work for Gruma on a full-time basis, which restricted his

          ability from performing work for other employers.




                                                        7 of 11
FILED: ROCKLAND COUNTY CLERK 06/11/2021 02:19 PM                                              INDEX NO. 033234/2021
NYSCEF DOC. NO. 1 Case 7:21-cv-05689-UA Document 1-1 Filed 06/30/21 Page 9 of 14NYSCEF: 06/11/2021
                                                                     RECEIVED




                  37.    Plaintiffs work performed for Gruma did not include any special skills, as defined

          by the relevant law.

                  38.    Plaintiff delivered Gruma's products to Chain Stores and other retailers, thereby

          providing an integral service for Gruma.

                  39.    On a regular basis, Defendant and Chain Stores would negotiate decreased prices

          for certain products for promotions within those Chain Stores. When this would occur, Plaintiff

          would be required to sell the products to Chain Stores at a lower price-normally at around a 20-

          25% discount. However, Chain Stores ( e.g., Shoprite) would still sell those items at the regular

          price and would pocket the discount provided by Defendant.

                  40.    Plaintiff never received overtime pay or other benefits required to be afforded to

          employees under state law.

                  41.    Plaintiff was restricted from selling products which compete with those produced

          and sold by Gruma.

                  42.    Plaintiff also was made to compete with Defendant, as Defendant directly delivered

          product to Chain Stores, which included the same products which Plaintiff delivered to those

          locations.

                  43.    Regarding the products Defendant delivered directly to their Chain Store

          customers, the products would be in slightly different packaging and priced lower than the products

          Plaintiff delivered to those stores, as Plaintiff was prevented by Defendant from decreasing ( or

          increasing) the prices of goods delivered to Chain Stores.

                 44.     Plaintiff was treated as an independent contractor, despite Gruma exerting the

          necessary control over him, which would qualify him as an employee under state law.




                                                      8 of 11
FILED: ROCKLAND COUNTY CLERK 06/11/2021 02:19 PM                                                INDEX NO. 033234/2021
NYSCEF DOC. NO. 1Case 7:21-cv-05689-UA Document 1-1 Filed 06/30/21 Page 10 of 14
                                                                     RECEIVED  NYSCEF: 06/11/2021




                   45     Defendant modified Plaintiffs product orders, without his prior consent, normally

          in regard to new product.

                   46.    Plaintiff was unable to refuse the additional product and was forced to deliver it to

          Chain Stores, regardless of whether there was enough space on the display for the product.

                                         FIRST CAUSE OF ACTION
                                  FAILURE TO PAY OVERTIME UNDER NYLL

                   47.    Plaintiff reiterates and realleges each and every allegation contained in the previous

          paragraphs as if set forth in full herein.

                   48.    Defendant failed to pay overtime wages to Plaintiff as required by NYLL Art. 6

          and 9 and their implementing regulations, 12 NYCRR § 138-2.1., et seq.

                  49.     Defendant's failure to pay overtime was willful.

                   50.    Defendant's failure to comply with New York state law caused Plaintiff to suffer

          loss of wages and interest thereon.

                                            SECOND CAUSE OF ACTION
                                             UNLAWFUL DEDUCTIONS
                                                  (NYLL § 193)

                   51.    Plaintiff reiterates and realleges each and every allegation contained in the previous

          paragraphs as if set forth in full herein.

                   52.    NYLL § 193 prohibits employers from making any deduction from the wages of an

          employee except for certain enumerated deductions.

                   53.    Defendant had a policy and practice of making chargebacks on independent

          contractor payments for stale product and other reasons which are wrongful and unlawful.

                  54.     Defendant's failure to comply with this provision of the NYLL has caused damages

          to Plaintiff.

                                             THIRD CAUSE OF ACTION




                                                        9 of 11
FILED: ROCKLAND COUNTY CLERK 06/11/2021 02:19 PM                                                INDEX NO. 033234/2021
NYSCEF DOC. NO. 1Case 7:21-cv-05689-UA Document 1-1 Filed 06/30/21 Page 11 of 14
                                                                     RECEIVED  NYSCEF: 06/11/2021




                                               UNJUST ENRICHMENT

                  5 5.    Plaintiff reiterates and realleges each and every allegation contained in the previous

          paragraphs as if set forth in full herein.

                  56.     Throughout Plaintiffs years of employment for Defendant, Plaintiff conferred

          multiple benefits upon Defendant, including loyal services and employment.

                  57.     Defendant expressed knowledge of the services rendered by Plaintiff and knowing

          and willingly accepted and retained the benefits that resulted from Plaintiffs work.

                  58.     In fact, Defendant requested, directed, and controlled many of the actions taken by

          Plaintiff, which led to the benefits Defendant enjoyed.

                  59.     Defendant intentionally and willfully misclassified Plaintiff as an independent

          contractor throughout the term of his employment.

                  60.     Defendant benefited in multiple ways by Plaintiffs services and misclassification,

          including and enjoying a preserved public image, being seen by the public in a positive light

          through times of adversity, avoiding tax obligations that would have been incurred had Plaintiff

          been properly classified, avoiding provided benefits such as pension plans, profit sharing plans

          and welfare health benefit plans to Plaintiff during his employment and other benefits that will

          become known through the course of discovery.

                  61.     The circumstances are such that it would be wholly inequitable for Defendants to

          retain such benefits without paying for them.

                  WHEREFORE, Plaintiff respectfully prays for judgment against Defendant and asks the

          Court to issue a judgment and order granting Plaintiff the following relief:

                  a.      Declaring that Defendant willfully violated the NYLL

                 b.       Awarding Plaintiff compensatory damages for unpaid wages under the NYLL;




                                                       10 of 11
FILED: ROCKLAND COUNTY CLERK 06/11/2021 02:19 PM                                                 INDEX NO. 033234/2021
NYSCEF DOC. NO. 1Case 7:21-cv-05689-UA Document 1-1 Filed 06/30/21 Page 12 of 14
                                                                     RECEIVED  NYSCEF: 06/11/2021




                    c.     Declaring that Defendant misclassified Plaintiff;

                    d.     Awarding Plaintiff liquidated damages;

                    e.     Awarding Plaintiff punitive damages;

                    f.     A warding Plaintiff attorney's fees, expert fees and litigation expenses;

                    g.     Awarding Plaintiff prejudgment and post-judgment interest; and

                    h.     Awarding Plaintiff the costs and disbursements and such other and further legal

                           and/or equitable relief as this Court deems just and proper.

                                                    JURY DEMAND

                    Plaintiff hereby demands a trial by jury on all issues of facts and damages contained
          herein.

          Dated: June 11, 2021
                 Chestnut Ridge, New York

                                                          Yours, etc.

                                                          KANTROWITZ, GOLDHAMER
                                                          & GRAIFMAN, P.C.


                                                          By: __.,_./_
                                                                     ./_4i_,~-
                                                                             -~~  :                    _
                                                                      Randy J. Perlmutter
                                                                      Sam B. Smith
                                                                      747 Chestnut Ridge Road - Suite 200
                                                                      Chestnut Ridge, NY 10977
                                                                      Tel: (845) 356-2570
                                                                      Fax: (845) 356-4335
                                                                      rperlmutter@kgglaw.com
                                                                      ssmith@kgglaw.com
                                                                      Attorneys for Plaintiff




                                                       11 of 11
FILED: ROCKLAND COUNTY CLERK 06/17/2021 11:21 AM                                                  INDEX NO. 033234/2021
NYSCEF DOC. NO. 2Case 7:21-cv-05689-UA Document 1-1 Filed 06/30/21 Page 13 of 14
                                                                     RECEIVED  NYSCEF: 06/17/2021




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF ROCKLAND
          -----------------------------------------------------------------------x
          GERALD HURM,


                                              Plaintiff,                         Index No. 033234/2021
                           - against -

                                                                                 ATTORNEY VERIFICATION
          GRUMA CORPORATION d/b/a MISSION FOODS
          and GUERRERO MEXICAN FOOD PRODUCTS,

                                              Defendant
          -----------------------------------------------------------------------x

                   I am an attorney with the firm of Kantrowitz, Goldhamer & Graifman, P.C.,

          attorneys for the Plaintiff herein; I have read the foregoing Complaint and know the

          contents thereof; that the same is true to my own knowledge except as to those matters

          therein stated to be alleged upon information and belief, and as to those matters, I

          believe it to be true. This verification is made by affirmant and not by Plaintiff, as

          Plaintiff resides outside of the county wherein affirmant maintains his office, to wit:

          Rockland County. The basis of my information, knowledge and belief, are books,

          records and documentation provided by my client. I hereby affirm the foregoing

          verification under the penalties of perjury.




                                                                         Sam B. Smith, Esq.




                                                              1 of 1
FILED: ROCKLAND COUNTY CLERK 06/21/2021 11:16 AM                                                INDEX NO. 033234/2021
NYSCEF DOC. NO. 3Case 7:21-cv-05689-UA Document 1-1 Filed 06/30/21 Page 14 of 14
                                                                     RECEIVED  NYSCEF: 06/21/2021


            SUPREME COURT                                                COUNTY OF ROCKLAND
            OF THE STATE OF NEW YORK

                                                                          Plaintiff,
                   GERALD HURM                                   INDEX# 033234/2021

                    --- AGAINST ---                              AFFIDAVIT OF SERVICE

                   GRUMA CORPORATION, ET. AL.
                                                                             Defendant,

                   STATE OF NEW YORK)
                                    )SS.
                   COUNTY OF ALBANY)

                   BILLIE JO WILLIAMS being duly sworn, deposes and says:
                   That is over the age of eighteen years and is not a party to this action.
                   That on the 17th day of June, 2021, served the Summons and Verified Complaint,
            Notice of Electronic Flling at 2:30 p.m. on GRUMA CORPORATION, an authorized foreign
            corporation, one of the defendants in this action by personally delivering to and leaving with a
            person, COLLEEN BANAHAN, white female, short brown hair, light eyes, approximately 33
            years old, 5'6 tall, and 250 lbs. authorized by the Secretary of State to receive such service, at
            the office of the Department of State in the City of Albany, New York, duplicate copies thereof
            together with the sum of $40.00 (forty dollars), the statutory fee.



                                                                            ~
                                                                              BILLIE JO WILLIAMS
                      Sworn before me this
                      17th day of June, 2021

                      -a, c,,/K
                      LAWRENCE A. KIRSCH
                         4787475
                     Notary Public - State of New York
                     Residing in Albany County
                     Commission Expires May 31, 2023




                                                        1 of 1
